Citation Nr: 1115079	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for gastroesophageal reflux disease (GERD) with lower esophageal web or ring and irritable bowel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Since the February 25, 1994, date of service connection, the Veteran's gastrointestinal disability has been manifested by persistently recurrent epigastric distress with dysphagia and pyrosis, accompanied by substernal pain, but not by considerable impairment of health; additionally, there has been moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress, but with no showing of essentially constant abdominal distress.

2.  From the February 25, 1994, date of service connection through September 22, 2002, the Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine has been manifested by pain but not by moderate limitation of motion of the lumbar spine; there is also no showing of muscle spasm or intervertebral disc syndrome with attacks that are at least moderate in severity.

3.  From September 23, 2002, to September 25, 2003, the Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine has been manifested by pain and exacerbations but not by moderate limitation of motion of the lumbar spine; there is also no muscle spasms or incapacitating episodes as defined by regulation, and there is no objective evidence of neurologic impairment.

4.  Since September 26, 2003, the Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine has been manifested by slight limitation of extension and lateral flexion but not by any limitation of forward flexion, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there is no showing of incapacitating episodes and no objective findings of neurologic impairment.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 20 percent for GERD with lower esophageal web or ring and irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Codes 7203, 7305, 7319, 7346 (2010).

2.  Throughout the rating period on appeal, the criteria for a rating in excess of 10 percent for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect from September 23, 2002, to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. 

The Veteran contends that he is entitled to a 40 percent rating for GERD with lower esophageal web or ring and irritable bowel syndrome (IBS) and a 20 percent rating for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine, as these were the percentages assigned by the RO in a February 1994 rating decision for nonservice-connected pension purposes.  He asserts that, unless the November 2007 VA examination report shows substantial improvement in the level of disability, the disabilities must be evaluated as they were in the 1994 determination.  He further asserts that the February 1994 rating decision is binding on all field offices of VA as to conclusions based in the file at the time of the decision.  See 38 C.F.R. § 3.104 (2010).

The Board notes that, in the February 1994 rating decision, the RO assigned a 40 percent rating for GERD with stricture and a 20 percent rating for degenerative disc disease of the lumbosacral spine, for nonservice-connected pension purposes.  As acknowledged by the Veteran, however, those ratings were assigned for pension purposes.  Thus, those ratings are not binding for compensation purposes.  As such, there has been no reduction in benefits as contemplated under 38 C.F.R. §§ 3.105 and 3.44, and thus the procedural protections under the former and the requirement of showing improvement in disability under the latter do not here apply.  Moreover, information in the file further indicates that the Veteran's monthly rate of payment received based on his nonservice-connected pension, which is offset by income from other sources, was less than the level of compensation received as a result of the awards of service connection, further illustrating that there was no reduction in benefits in this case.

The Board will now consider whether higher ratings for the Veteran's disabilities are otherwise in order based on the evidence of record.  In this regard, the Veteran has not made any specific assertions regarding the current severity of his disabilities.  


GERD with Lower Esophageal Web or Ring and IBS

The Veteran's GERD with lower esophageal web or ring and IBS is rated under Diagnostic Codes 7346-7305, 38 C.F.R. § 4.114 (2010), and is thus rated on the basis of residuals under Diagnostic Code 7305 for duodenal ulcer.  See 38 C.F.R. § 4.27 (2010).

Under Diagnostic Code 7305, a 10 percent rating is assigned for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year. A maximum 60 percent rating is assigned for a severe ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Under Diagnostic Code 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

After a careful review of the record, the Board finds that, although the Veteran's GERD with lower esophageal web or ring and IBS may be separately rated as two distinct disabilities, a higher overall rating is not warranted.

A January 1993 private treatment note reflects that the Veteran was being followed monthly for GI (gastrointestinal) problems and that he was taking Zantac.

A March 1993 VA treatment note reflects a history of GERD with stricture status post multiple dilations.  The Veteran complained of occasional dysphagia.  A dilation was performed.

An August 1993 VA examination report reflects a remote history of peptic ulcer disease and complaints of an inability to swallow.  The Veteran also reported constant diarrhea.  He stated that he has not had any trouble with his ulcer in the last five years but he has had severe dysphagia which limited his diet to fluids and semisoft foods.  He also required esophageal dilation periodically.  He reported losing weight in the past, going down to 145 pounds, but gaining weight in the last two years, putting him up to 151 pounds.  He also reported diarrheal stools four times per day, occasionally associated with midepigastric pain.  Examination revealed mild tenderness in the midepigastric area but no organomegaly, distention, masses, muscle guarding, or hemorrhoids.  An upper GI series showed that the barium flowed through the esophagus into the stomach, duodenal bulb and duodenal sweep without obstruction.  However, there was some narrowing of the distal esophagus suggestive of a possible ulcer.  Diagnoses included a past history of peptic ulcer disease, subsided, and esophageal stricture with associated dysphagia and diarrhea with abnormal esophageal swallow.

A March 1994 private treatment note reflects that the Veteran was being treated for stomach problems for which he was taking Zantac.  Examination revealed a soft and nontender abdomen without mass or hepatosplenomegaly.  

In April 1997, an evaluation of the abdomen revealed normal findings.  It was noted that the Veteran was being followed for chronic diarrhea.  

In documents submitted in association with a claim for benefits from the Social Security Administration (SSA), the Veteran indicated that he could not keep food down.

A December 1999 VA treatment note reflects a history of peptic ulcer disease and shows that the Veteran was taking Prevacid and psyllium (laxative).  At that time, the Veteran complained of left flank pain that started one day earlier.  The pain was constant and was worsening.

An August 2003 VA treatment note reflects complaints of diarrhea despite a decrease in psyllium.  The diagnosis was of GERD/peptic ulcer disease exacerbated by Motrin.

An October 2003 VA treatment note reflects that an upper endoscopy revealed no strictures but there was a Schatzki ring, which was dilated.  The diagnosis was of esophageal web/ring.

A January 2005 VA treatment note reflects that the GERD was stable on medication.

The Veteran underwent a VA stomach examination in November 2007.  That report reflects a history of chronic dyspeptic symptoms that progressed to dysphagia and a lower esophageal web or narrowing thought to be related to reflux.  The Veteran was taking omeprazole for acid dyspepsia with heartburn and epigastric burning.  He indicated that he had pain in the epigastrium and retrosternal area, described as a burning sensation.  He denied any periods of incapacitation due to stomach or duodenal disease and the disorder did not interfere with his activities of daily living.  His weight had been stable at 232 pounds.  He denied any interference with his activities of daily living.  He indicated that he underwent a dilation of the esophageal web and symptoms have improved.  Examination revealed a normal abdomen with no signs of anemia, pain, or tenderness.  The examiner provided diagnoses of chronic nonulcer dyspepsia and GERD with lower esophageal web or ring.

A November 2007 VA intestines examination report reflects a history of intermittent diarrhea with flare-ups that may last several weeks to two months.  The Veteran stated that he rarely has a solid, firm bowel movement for any extended period of time.  He denied any significant abdominal cramps or bleeding.  Examination revealed that the Veteran was well-nourished and weighed 202 pounds.  Abdominal examination was normal.  The examiner provided a diagnosis of irritable bowel syndrome with chronic episodic diarrhea.

Initially, the Board finds that, based on the Veteran's manifestations, his disability is more appropriately rated under Diagnostic Code 7346 for hiatal hernia and 7319 for irritable colon syndrome.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the record indicates that, although he has had symptoms of an ulcer in the past, he has not had any symptoms since the February 25, 1994, date of service connection.  The August 1993 VA examination report reflects a remote history of peptic ulcer disease with no trouble with his ulcer in the last five years, and the November 2007 VA examination report of the stomach, duodenum, and peritoneal adhesions continues to show an absence of ulcer symptoms.  

With respect to Diagnostic Code 7346 for his GERD, the Veteran has persistently recurrent epigastric distress with dysphagia and pyrosis, accompanied by substernal pain, which are the criteria for a 10 percent rating.  However, his disability is not productive of considerable impairment of health, as is required to warrant the next-higher 30 percent rating.  Although the record indicates that the Veteran had lost some weight prior to the August 1993 VA examination, he has since gained weight.  Indeed, at the time of the November 2007 examination his weight was stable and he was well-nourished with no signs of anemia.  Thus, only a 10 percent rating is warranted for his GERD under Diagnostic Code 7346.

The Board notes that Diagnostic Code 7203 provides for a rating for a stricture of the esophagus, with a minimum 30 percent for a moderate stricture.  However, the record fails to show that the Veteran has a moderate stricture of the esophagus.  The March 1993 VA treatment note only reflects complaints of occasional dysphagia, the August 1993 VA examination report reflects no obstruction but only some narrowing of the distal esophagus, and the November 2007 examination report reflects that symptoms have improved since dilation.  Thus, the Board finds that his esophageal web or ring does not more nearly approximate a moderate stricture of the esophagus.  Moreover, dysphagia, as a manifestation of the esophageal web or ring, is already contemplated under Diagnostic Code 7346.  Thus, a separate compensable rating for lower esophageal web or ring is not warranted.

Under Diagnostic Code 7319 for irritable colon syndrome, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

With respect to IBS, the Board finds that the Veteran has moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, which satisfy the criteria for a 10 percent rating.  His disability is not reflective of more or less constant abdominal distress to warrant a 30 percent rating.  The August 1993 VA examination report reflects complaints of diarrhea only occasionally associated with midepigastric pain, the December 1999 VA treatment note only reflects complaints of constipation, the August 2003 VA treatment note only reflects complaints of diarrhea, and the November 2007 VA intestines examination report reflects a history of intermittent diarrhea but no significant abdominal cramps.  Thus, without objective evidence of more or less constant abdominal distress, the disability picture does not more nearly approximate the criteria for a higher rating for IBS under Diagnostic Code 7319.

The Board has also considered other applicable rating criteria.  However, after review, it is determined that no other diagnostic code provides for a higher rating.  

In sum, the Veteran's GERD with lower esophageal web or ring warrants a 10 percent rating and his IBS warrants a 10 percent rating, for a combined 20 percent rating for his digestive disability.  See 38 C.F.R. § 4.25 (2010).  Thus, there is no support for a higher evaluation here over any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Myofascial Chronic Back Strain with Degenerative Disc Disease of the Lumbosacral Spine

Throughout the rating period on appeal, the Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine has been evaluated as 10 percent under Diagnostic Code 5237.  38 C.F.R. § 4.71a (2010).  

Effective September 23, 2002, the criteria for rating intervertebral disc syndrome (IVDS) were revised, and, effective September 26, 2003, VA amended the criteria for rating all disabilities of the spine, including IVDS.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new Diagnostic Codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2010).  

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine at any time during the rating period on appeal.  


Prior to September 23, 2002

Under Diagnostic Code 5292 as in effect prior to September 23, 2002, the following evaluations were assignable for limitation of motion of the lumbar spine: 10 percent for slight limitation of motion; 20 percent for moderate limitation of motion; and 40 percent for severe limitation of motion.  

Under Diagnostic Code 5295 in effect prior to September 23, 2002, the following evaluations were assignable for lumbosacral strain: 10 percent for lumbosacral strain with characteristic pain on motion; 20 percent for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

A January 1993 private treatment note reflects that examination revealed no neurologic or musculoskeletal deficits.

An August 1993 VA examination report reflects a history of intermittent low back pain, with the last severe episode three years earlier.  There was no current pain.  Examination revealed no muscle spasms, point tenderness, limitation of motion, or evidence of radiculopathy.  The Veteran was able to toe, heel, squat, hop, and bear weight on each leg without evidence whatsoever of back pain.  X-rays showed narrowing at the L5-S1 intervertebral disc space with minimal early spurring involving the bodies of the 4th and 5th lumbar vertebrae.  The examiner provided a diagnosis of history of mechanical low back pain, subsided, with x-ray evidence of disease.

An April 1997 private treatment note reflects that musculoskeletal examination was within normal limits.

A December 1999 VA treatment note reflects complaints of left flank pain.  Examination revealed full range of motion of all limbs and the back.

Given the above, the Board finds that, although the Veteran's low back disability had been manifested by pain, there is no showing of moderate limitation of motion of the lumbar spine.  Indeed, examinations during the period in question revealed no limitation of motion of the lumbar spine.  Thus, a higher rating under former Diagnostic Code 5292 is not warranted.  The evidence also fails to justify a higher evaluation based on DeLuca principles.  As noted, there was no limitation of motion upon examination.  Thus, despite the Veteran's complaints of pain, his disability does not more nearly approximate the criteria for a higher 20 percent rating.  

The Board also finds that the Veteran's disability had not been manifested by muscle spasms on extreme forward bending or loss of lateral spine motion in the standing position.  In this regard, there were no muscle spasms on examination and no evidence of loss of lateral spine motion.  Thus, a higher rating is not warranted under former Diagnostic Code 5295.

It is also noted that, to the extent applicable, Diagnostic Code 5293 for IVDS cannot afford a higher evaluation here.  Indeed, to achieve the next-higher 20 percent rating under this code in effect prior to September 23, 2002, the evidence must demonstrate moderate IVDS with recurring attacks.  

Here, there has been no evidence of sciatic neuropathy, characteristic pain, demonstrable muscle spasms, or absence of ankle jerks.  The January 1993 private treatment note reflects no neurologic deficits.  The August 1993 VA examination revealed no muscle spasms, point tenderness, or evidence of radiculopathy.  Thus, the requirements for a 20 percent evaluation have not been approximated.

In sum, the criteria in effect prior to September 23, 2002, do not enable a rating in excess of 10 percent for the service-connected lumbar spine disability.


From September 23, 2002, to September 25, 2003

The Board observes that Diagnostic Codes 5292 and 5295 remained unchanged during this period.

The only pertinent evidence during this time period is an August 2003 VA treatment note showing that the back pain was stable but with intermittent exacerbations that require bed rest and medication one to three times per month.  

Given the above, the Board finds that, although the Veteran's low back disability had been manifested by pain with intermittent exacerbations, the objective evidence fails to show moderate limitation of motion of the lumbar spine.  Thus, a higher rating under former Diagnostic Code 5292 is not warranted, even considering DeLuca principles.  Without objective evidence of limitation of motion upon examination, despite the Veteran's complaints of pain and exacerbations, his disability does not more nearly approximate the criteria for a higher 20 percent rating.  

The Board also finds that, during the period in question, the Veteran's disability had not been manifested by muscle spasms on extreme forward bending or loss of lateral spine motion in the standing position.  Again, without any objective evidence of any muscle spasms or loss of lateral spine motion, a higher rating is not warranted under former Diagnostic Code 5295.

It is also noted that, to the extent applicable, Diagnostic Code 5293 in effect from September 23, 2002, to September 25, 2003, for IVDS cannot afford a higher evaluation here.  Indeed, to achieve the next-higher 20 percent rating, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  

Here, although the August 2003 VA treatment note reflects that intermittent exacerbations of back pain have required bed rest, there is no indication that the bed rest was prescribed by a physician.  Thus, the requirements for a 20 percent evaluation have not been approximated.

Finally, per note (2) to Diagnostic Code 5293 in effect from September 23, 2002, to September 25, 2003, the Board has considered whether assignment of a separate evaluation for neurologic manifestations of a back disability is appropriate here.  However, there is no objective evidence of any abnormal neurologic findings.

Since September 26, 2003

Under the current General Rating Formula for Diseases and Injuries of the Spine, in effect since September 26, 2003, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent applies for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating applies for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is assigned where the evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

In this case, a March 2004 VA treatment note reflects complaints of back pain due to a change in the weather.  The Veteran stated that he is limited with back pain at times but gets relief with medications and moist heat.  Examination revealed slight spasms bilaterally, a positive straight leg raise, negative contralateral leg raise, and symmetrical deep tendon reflexes.

An October 2004 VA treatment note reflects a history of left-sided back pain for the last four years that has been stable.  Examination revealed spasms in the left lumbar region.

A September 2005 VA treatment note reflects that the low back pain was stable on Motrin.

A January 2007 VA treatment note reflects complaints of episodic back pain resulting in weakness in the legs.  Examination revealed normal range of motion and equal strength bilaterally, except for left rotation.

Upon VA examination in November 2007, the Veteran reported a history of chronic low back pain.  He stated that he had been unable to perform any heavy lifting without increasing his symptoms.  There were times when he is without pain and other times when he has pain for days.  He reported flare-ups of increased pain with certain movements that may last several days.  He stated that his back symptoms did not interfere with his activities of daily living and he has not had any incapacitating episodes in the past 12 months.  

Objectively, the Veteran moved around easily without any pain and had no problems getting up and down the table or chair.  Examination revealed range of motion of flexion to 90 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 45 to 50 degrees bilaterally, all without pain.  Repetitive movement did not alter range of motion.  There were no postural abnormalities, the musculature of the back was normal, and there were no muscle spasms.  Neurologic examination was normal.  

Given the above, the Board finds that, although the Veteran's low back disability has been manifested by slight limitation of extension and lateral flexion, it has not been manifested by any limitation of flexion, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The evidence also fails to justify a higher evaluation based on DeLuca principles.  In this regard, the November 2007 VA examiner indicated that there was no additional limitation upon repetitive movement.  Thus, despite the Veteran's complaints of chronic pain, his disability does not more nearly approximate the criteria for a higher 20 percent rating.  Accordingly, an initial rating in excess of 10 percent is not warranted.

It is also noted that, to the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford a higher evaluation here.  Indeed, to achieve the next-higher 20 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Note (1) to that code section defines an incapacitating episode as one requiring bed rest prescribed by a physician and treatment by a physician.  

Here, since September 26, 2003, the Veteran has not reported requiring any bed rest, denying having any incapacitating episodes in the past 12 months during the November 2007 VA examination.  Thus, the requirements for a 20 percent evaluation have not been approximated.

Finally, per note(1) to the general rating formula for diseases and injuries of the spine, the Board has considered whether assignment of a separate evaluation for neurologic manifestations of a back disability is appropriate here.  However, VA examination in November 2007 showed normal neurologic findings.  The Board acknowledges a positive straight leg raise finding made in March 2004, and further recognizes that staged ratings must be considered for various portions of the appeal, to account for changes in symptoms over time.  However, the March 2004 report showing positive straight leg raise was not as detailed an examination as that later conducted in 2007, and thus such evidence is less probative.  Moreover, given the absence of any other evidence of neurologic dysfunction at that or any other time during the period in question, such isolated finding is not deemed a sufficient basis for an assignment of a separate rating for neurologic manifestations in this case, even for a portion of the appeal.

In sum, there is no support for a higher or separate rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An initial rating in excess of 20 percent for GERD with lower esophageal web or ring and IBS is denied.

An initial rating in excess of 10 percent for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


